EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Henry Gabathuler on 6/10/22.

The application has been amended as follows: 
In claim 15, line 1, the term “further” has been deleted.
In claim 23, line 13, the phrase “ the transceiver and antenna” has been delete and replaced with the phrase - - the communications transceiver and antenna- - .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Hay et l. 20130328442 does not teach nor suggest  self-powered sensing system comprising a speed sensor for measuring rotational speed of a drill string, the speed sensor having: a ring shaped first structure configured to be attached around a portion of the drill string, wherein the first structure extends circumferentially about the drill string and rotates about a rotational axis of the drill string, the first structure including: a bearing extending from an outer surface of the first structure; a housing disposed about the first structure and the portion of the drill string, wherein the housing includes: an interior wall that defines a hollow central opening of a sufficient diameter for the drill string to extend therethrough, wherein the interior wall is shaped to define an annular groove extending circumferentially about the central opening, wherein the ring is housed at least partially within the annular groove and rotatable relative to the housing, and a moveable member housed within a recess formed in the interior wall and that extends into the annular groove, wherein the moveable member opposes the bearing, wherein upon rotation of the first structure relative to the housing, the bearing is configured to contact the moveable member and wherein the moveable member is configured to translate into the recess as a result of the contact with the bearing; and wherein the moveable member is configured to generate an analog electrical signal representative of the rotational speed of the drill string (analog speed signal) as a function of contact between the bearing and the moveable member.
The closes prior art  Hay also does not teach nor suggest  a self-powered sensing system comprising a vibration sensor for measuring vibration of a drill string, the vibration sensor including: a housing shaped to extend circumferentially about the drill string thereby allowing the drill string to rotate within a central opening of the cavity, wherein the housing includes: an internal wall within the housing shaped to define an annular cavity extending circumferentially through the housing, and a screen provided on a surface of the internal wall defining the annular cavity; a ring structure that is generally ring shaped, wherein the ring structure is mounted within the annular cavity and coaxial with the annular cavity, the ring structure including: a spherical bearing extending from an outer surface of the ring structure that faces the screen, wherein the spherical bearing is configured to contact the screen, and a plurality of springs supporting the ring within the annular cavity of the housing wherein the springs are configured to maintain the spherical bearing in contact with the screen and enable the spherical bearing to move across the screen in one or more directions as a function of vibration forces acting upon the housing; and wherein the screen is configured to generate an analog electrical signal (analog vibration signal) as a function of the movement of the spherical bearing across the screen in one or more directions, and wherein the analog vibration signal is representative of a position of the spherical bearing on the screen and thereby representative of the vibration of the drill string.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 113279742 to Liu et al, 20220034173  to Gooneratne et al., 20220038034 to Gooneratne et al.,  20220034198 to Gooneratne et al.  20220038031 to Gooneratne et al.   20200165905  to Gooneratne et al. and 20130307278 to Coonrod et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Giovanna Wright/Primary Examiner, Art Unit 3672